Mr?.. Justice Wole
delivered the opinion' of the court.
When a witness makes certain statements before a committing magistrate, in Porto Rico the District Attorney, and these statements are reproduced at the trial after the witness has made contrary statements, the fact that the inconsistent statements were made in different spots and under distinct ' oaths does not prevent the court from starting a prosecution for perjury in open court inasmuch as the second statement contains the possibility óf a false and corrupt oath. Of course the second statement must be shown to be false and corrupt. This disposes of the first ground of demurrer presented in the court below.
The other ground of demurrer was that the order charging perjury in open court did not show that the witness had made a false statement of a fact material to the prosecution previously before the court. The order with other essential averments set up that the witness swore falsely that a defendant did not have a billy in his hand and did not inflict blows. These denials evidently related to evidence very material in a prosecution for having a prohibited weapon.
We find no error in the action of the court in overruling the demurrer and the judgment appealed from should be affirmed.